Park, J.
It does not appear from the motion that the defendants offered any evidence of justification in the court below, for taking the property in question. For aught that appears they were mere tort-feasors, and took the property without law or right; and it is immaterial therefore whether the property belonged to the plaintiff or his wife. In either case, the plaintiff being in possession of the property could sustain a suit.
If the property belonged to the plaintiff the allegation in the declaration that he was the. trustee of his wife might be regarded as surplusage ;■ and so too the allegation that the property belonged to her. Starr v. Anderson, 19 Conn., 338.
A new trial is not advised.
In this opinion the other judges concurred.